Per Ouriam.

The order of the General Term appears to be correct. The motion.which Was heard by the Special Term was made upon an order to show cánse -requiring. the payment of money into, court- or the giving of -an undertaking, or, in default thereof, that plaintiff show cause why such payment should hot be made or an Undertaking given as security for costs. It appears by the order .of the Special Term that that motion Was heard; but it appears from the same order that the motion- granted was a motion to dismiss the complaint. Ho. notice of motion had been made for that relief aid it was not included in the order tó show cause, ' The plaintiff had the right, therefore, to-appeal from an order granting relief which had not been applied; for, and the General Term of the City Court was justified in. reversing the order granting that relief.
Ho error, therefore, is apparent from the record, and we have 'to affirm. '
Present: Daly,. P. J., McÁdam and Bischoee, JJ.
Order affirmed, with costs.